       Case 1:20-cv-01139-JAP-JHR Document 8 Filed 01/28/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

ANDREW HENDERSON,

               Plaintiff,

v.                                                                   No. 1:20-cv-01139-JHR

MARK ROURKE and
SCHNEIDER NATIONAL TRUCKING INC.,

               Defendants.

     ORDER DENYING SECOND MOTION TO PROCEED IN FORMA PAUPERIS

       THIS MATTER comes before the Court on Plaintiff’s Second Application to Proceed in

District Court Without Prepaying Fees or Costs, Doc. 7, filed November 18, 2020.

       The Court granted Plaintiff’s original motion to proceed in forma pauperis pursuant to

28 U.S.C. § 1915. See Order, Doc. 5, filed November 6, 2020. Plaintiff filed a second motion to

proceed in forma pauperis, which is essentially identical to his original motion to proceed in forma

pauperis. Because the Court has already granted Plaintiff’s original motion to proceed in forma

pauperis, the Court denies Plaintiff’s second motion to proceed in forma pauperis as moot.

       IT IS ORDERED that Plaintiff’s Second Application to Proceed in District Court Without

Prepaying Fees or Costs, Doc. 7, filed November 18, 2020, is DENIED as moot.



                                              ______________________________________
                                              UNITED STATES MAGISTRATE JUDGE
